45 F.3d 287
Jose Vidal SORIANO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-2293.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 6, 1995.Decided Jan. 24, 1995.

Joseph Lopez Wilson, Omaha, NE, for appellant.
Karen Hunold and David Kline, Justice Dept., Washington, DC, for appellee.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
When the Immigration and Naturalization Service (INS) began deportation proceedings against Jose Vidal Soriano, a citizen of El Salvador, Soriano conceded deportability, but applied for asylum and withholding of deportation.  At a hearing before an Immigration Judge (IJ), Soriano testified the El Salvadoran army had interrogated him about being a guerilla and hurt his arm.  The IJ doubted the credibility of Soriano's uncorroborated testimony, and concluded Soriano failed to show a clear probability of persecution entitling him to asylum or a well-founded fear of persecution entitling him to withholding of deportation.  The IJ thus denied Soriano's application.  In his notice of appeal to the Board of Immigration Appeals (BIA), Soriano briefly repeated his factual allegations and maintained simply that his testimony at the deportation hearing "showed a well-founded fear of persecution."   Soriano did not file a brief.  The BIA summarily dismissed Soriano's appeal under a regulation allowing summary dismissal when the appellant fails to specify the reasons for the appeal.  See 8 C.F.R. Sec. 3.1(d)(1-a)(i)(A) (1994).  Soriano now petitions for review of the BIA's summary dismissal.


2
We conclude the BIA did not abuse its discretion in summarily dismissing Soriano's appeal.  The BIA has interpreted 8 C.F.R. Sec. 3.1(d)(1-a)(i)(A) as requiring an appellant to be specific about the reasons for appeal.  Nazakat v. INS, 981 F.2d 1146, 1148 (10th Cir.1992).  The stated reasons for the appeal must inform the BIA of which errors the IJ made and why.  Id.  Here, the reasons Soriano gave for his appeal did not convey this information.  Accordingly, we deny Soriano's petition for review.